Citation Nr: 0619491	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
foot overuse syndrome with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for 
chronic low back pain/strain.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1994 to 
December 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (St. Petersburg RO).  During the pendency 
of this appeal, in a December 2005 rating decision, the RO 
assigned separate 10 percent ratings for the veteran's 
bilateral knee disabilities.  The same month, the veteran 
withdrew her appeal with regard to these disabilities; thus 
these issues are no longer on appeal.  38 C.F.R. § 20.204 
(2005).

The veteran failed to appear for a Central Office (CO) 
hearing scheduled in May 2005; therefore, her request for a 
hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2005).

On a VA Form 9 dated December 10, 2003, the veteran indicated 
that the pain from both her left foot and back prevents her 
from working.  This statement appears to be a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's left foot disability is manifested by pain 
and degenerative joint disease and subjective complaints of 
numbness; it is does not approximate a moderately severe foot 
injury.

2.  The veteran's lumbar spine disability is manifested by no 
more than slight range of motion and lumbosacral strain with 
characteristic pain on motion; the veteran has not been 
diagnosed with arthritis or intervertebral disc syndrome 
(IDS).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left foot overuse syndrome with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159,  4.71a, 
Diagnostic Code 5284 (2005).

2.  The criteria for a rating in excess of 10 percent for 
chronic low back pain/strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 
5237, 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for higher ratings have been met for the veteran's 
left foot and lumbar spine disabilities.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

In the present case, the Board acknowledges that the March 
2001 VA notice letter informed the veteran of what was needed 
to establish entitlement to service connection, instead of 
entitlement to higher ratings.  But VA corrected this 
mistake; collectively, January 2004 and August 2005 letters 
satisfied VA's notice requirements for elements (1), (2) and 
(3) above with regard to the veteran's increased ratings 
claims, but it is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[her] possession that pertains" to her claims.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence for the following reasons.  The August 2005 letter 
requested that she let VA know of any evidence that might 
support her claims or, if she had any evidence in her 
possession, to send it to VA.  An October 2005 VA Form 119, 
Report of Contact, reflects that the veteran had no 
additional relevant evidence to submit in response to the 
August 20055 notice letter.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating 
was granted on appeal.  In light of the fact that both 
increased ratings claim have been denied, there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The veteran has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  She failed to appear for a 
CO Board hearing.  In light of the above, the Board finds 
that there has been no prejudice to the appellant in this 
case that would warrant further notice or development, her 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.   See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that her left foot and lumbar spine 
disabilities are more severe than the current ratings 
suggest.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).

Left Foot Disability

In a July 1996 rating decision, the Nashville, Tennessee RO 
(Nashville RO) granted service connection of overuse syndrome 
of the left foot with degenerative joint disease and assigned 
an initial 10 percent rating, which has remained unchanged 
since then.  This decision was based on Medical Board 
Proceedings that showed a history of trauma to the left foot 
in March 1994, thought to have been a stress fracture of the 
foot, for which treatment included casting but the pain 
continued with little resolution.  An August 1994 bone scan 
revealed degenerative joint disease.

The VA has rated the veteran's left foot disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, for rating other 
foot injuries.  Under this diagnostic code, a 10 percent 
evaluation is warranted for a moderate foot injury, a 20 
percent evaluation is assigned for moderately severe foot 
injury, and a maximum 30 percent evaluation is assigned for a 
severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2005).  With actual loss of use of the foot, a 40 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2005).  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence shows that the veteran's left 
foot disability does not even approximate a moderate foot 
injury, which would warrant a 10 percent rating.  This is so 
because, although there is x-ray evidence of degenerative 
arthritis, there is no limitation in motion to warrant a 
compensable, 10 percent rating, under Diagnostic Code 5003.  
VA treatment records show that the veteran was treated with 
orthotics for plantar fasciitis in April 2001, in order to 
alleviate both heel pain and shin splints.  In June 2002, she 
was seen for foot pain.  The examiner noted that there was 
minimal callous build up at weight bearing areas and she had 
not been wearing her orthotics.  In December 2002, the 
veteran was seen for left ankle and foot pain and complaints 
of numbness over the anterior left foot.  On examination, 
sensory testing was grossly intact and reflexes were entirely 
intact.  There was no evidence of edema or tenderness and the 
examiner noted that her feet were within normal limits.  In 
December 2005, the veteran was given Motrin for complaints of 
ankle pain.  Examination had revealed no edema and sensory 
was grossly intact.

At a May 2001 VA examination, there was no limitation of 
motion found on examination.  Ankle range of motion was 
plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  
The feet and ankles showed no pinpoint tenderness.  The 
examiner could find no evidence of residuals of the 1994 
foot/ankle injury.  Similar findings were reported on VA 
examination in November 2005.  No weakness or fatigability of 
her left foot was found, but she complained of achiness over 
the dorsum of her talus only.  No gross obvious pathology was 
found on clinical or radiological evaluation.  Her range of 
motion of the metatarsophalangeal and interphalangeal joints 
were all normal.
 
As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion.  Where, as here, a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 with respect to pain do not apply.  See Johnson v. 
Brown, 9. Vet. App. 7, 11 (1996).  The medical evidence of 
record does not show functional loss based on weakness, 
fatigability, and incoordination.  Since the veteran's left 
foot disability is manifested by pain and degenerative joint 
disease and subjective complaints of numbness but with full 
range of motion; the Board finds that it is does not 
approximate a moderately severe foot injury, and as such does 
not warrant a 20 percent rating.

The Board has considered other diagnostic codes for rating 
disabilities of the foot, but they are not applicable here as 
the clinical findings do not reflect that the veteran has pes 
planus, a weak foot, pes cavus, Morton's disease, hallux 
valgus, hallux rigidus, hammer toes, or malunion or nonunion 
of the metatarsal bones to warrant a rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes, 5276, 5277, 5278, 5279, 5280, 
5281, 5282 or 5283 (2005).

Lumbar Spine Disability

In a July 1996 rating decision, the Nashville RO granted 
service connection of chronic low back pain and assigned an 
initial noncompensable percent rating.  This decision was 
based on Medical Board Proceedings that showed a diagnosis of 
chronic low back pain medically acceptable.  In a December 
1998 rating decision, the St. Petersburg RO recharacterized 
her lumbar spine disability as chronic low back pain/strain 
and assigned a 10 percent, which has remained unchanged since 
then. 

The Board observes that the criteria relating to spinal 
disorders were amended several times since the date of 
receipt of the veteran's claim in March 2001 and the most 
favorable one must be applied.  See 67 Fed. Reg. 48,785 (July 
26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 10, 
2004) (codified at 38 C.F.R. § 4.71a (2005)); see also 
VAOPGCPREC 3-2000.  
 
The veteran's lumbar spine disability has been rated by VA 
under Diagnostic Codes 5295 and 5237, for lumbosacral strain.  
See 38 C.F.R. § 4.71a (2003, 2005).  The Board has also 
considered rating it for limitation of motion under 
Diagnostic Code 5292, degenerative arthritis under Diagnostic 
Code 5243, and as IDS under Diagnostic Codes 5293 and 5243.  
See 38 C.F.R. § 4.71a (2002, 2003, 2005).  Since the veteran 
has not been diagnosed with either degenerative arthritis or 
IDS of the lumbar spine, Diagnostic Codes 5243, 5293, and 
5243 are inapplicable.

Before September 26, 2003, when there was severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating, the maximum under the 
rating criteria for this diagnostic code, was warranted, 
under former Diagnostic Code 5295.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent rating was warranted for 
lumbosacral strain with characteristic pain on motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Before 
September 26, 2003, the Rating Schedule, included criteria 
for rating limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  Under that diagnostic code, a 10 
percent rating was warranted for slight limitation of motion, 
a 20 percent rating was warranted for moderate, and a maximum 
40 percent rating for severe limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Codes 5237 for lumbosacral strain and 
5242 for degenerative arthritis of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, 
or, vertebral body fracture with loss of 50 percent or more 
of the height warrants a 10 percent rating. 

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2005)).

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

Reviewing the evidence of record, under the revised spinal 
disorders rating criteria delineated in Diagnostic Code 5237 
effective in September 2003, the veteran has not been shown, 
at any time during the pendency of this appeal, to have 
favorable or unfavorable ankylosis of either the entire 
thoracolumbar or the entire spine, that is, ankylosis 
resulting in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching, to warrant either a 40, 50, or 100 percent 
rating.  Moreover, the veteran has not been shown to have 
forward flexion of the thoracolumbar spine of 85 degrees or 
less, or combined range of motion of the thoracolumbar spine 
not greater than 120 degrees to warrant a 10, 20, 30, or 40 
percent rating.  Moreover, under the former spinal disorders 
rating criteria under Diagnostic Codes 5292 and 5295, the 
preponderance of the evidence failed to show that the 
veteran's lumbar spine disability was characterized by 
moderate or severe limitation of motion, severe lumbosacral 
strain, or lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position to warrant a 20 or 40 percent rating under 
Diagnostic Codes 5292 and 5295.  

Even with consideration of 38 C.F.R. §§ 4,40, 4.45, and 4.59, 
the preponderance of the evidence shows that the veteran's 
lumbar spine disability approximates no more than slight 
range of motion or lumbosacral strain with characteristic 
pain on motion, warranting no more than a 10 percent rating.  
This is so, because outpatient treatment records generally 
reflect that the veteran has been treated for back pain 
without radiculopathy, which was treated with Motrin or like 
medications.  There is no indication that veteran has been 
treated with steroid injections or uses either a back brace 
or TENS unit.  At a May 2001 VA examination, no areas of 
tenderness were noted.  The veteran was able to bend down and 
touch her toes without difficulty.  Her backward extension 
was to 35 degrees and side-to-side motion was at least to 35 
degrees.  The examiner stated that there was no evidence of 
limitation of motion of the back.  Lumbar spine x-rays were 
normal.  A November 2005 VA examination report and its 
December 2005 addendum revealed range of motion of the 
thoracolumbar spine of forward flexion to 90 degrees and 
extension, bilateral bending and rotation to 30 degrees, 
each, for a combined range of motion of 240 degrees.  At that 
time, the veteran complained of intermittent low back pain 
without neural radiculopathy or sensory motor abnormality.  
She was ambulatory and used no assistive devises.  Deep 
tendon reflexes were equal bilaterally and symmetric.  There 
was no additional limitation of motion with repetitive use or 
fatigue or with flare-ups.  She had not been hospitalized.  
There was no obvious tenderness or spasm in the lumbosacral 
areas.  Motor testing was all intact.  X-rays were normal.  
No objective neurological findings were evident to warrant a 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

As the preponderance of the evidence is against the veteran's 
claim for higher evaluations, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for higher 
evaluations must be denied.  Gilbert, 1 Vet. App at 55-57.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left foot and lumbar 
spine disabilities, alone or together, present an exceptional 
or unusual disability picture, so as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2005).  The Board notes that the 
veteran is unemployed and she has alleged that her pain makes 
her unemployable, but there is no medical evidence to that 
effect since the only treatment appears to be with Motrin or 
other over-the-counter pain medications.  There is no 
evidence of hospitalization for left foot or low back pain.  
Without more, the Board concludes that there is no evidence 
of record that the veteran's service-connected left foot and 
lumbar spine disabilities cause marked interference with 
employment, or necessitate frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The regular schedular 
standards and the compensable ratings currently assigned, 
adequately compensate the veteran for any adverse impact 
caused by her service-connected spine disability.  In light 
of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating in excess of 10 percent for left foot overuse 
syndrome with degenerative joint disease is denied.

A rating in excess of 10 percent for chronic low back 
pain/strain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


